                       1

                       2

                       3

                       4

                       5

                       6

                       7

                       8                                       UNITED STATES DISTRICT COURT

                       9                                  NORTHERN DISTRICT OF CALIFORNIA

                      10
                           APPLE INC.,                                          CASE NO. 3:19-cv-00638-WHA (TSH)
                      11
                                                  Plaintiff,                    [PROPOSED] ORDER GRANTING
                      12   v.                                                   APPLE INC.’S MOTION FOR LEAVE
                                                                                TO FILE ITS FIRST AMENDED
                      13   FUNDAMENTAL INNOVATION                               ANSWERS
                           SYSTEMS INTERNATIONAL LLC; and
                      14   FUNDAMENTAL INNOVATION
                           SYSTEMS INTERNATIONAL HOLDINGS                       Date: September 12, 2019
                           LLC,                                                 Time: 8 a.m.
                      15                                                        Place: San Francisco Courthouse,
                                        Defendants.                                    Courtroom 12
                      16                                                        Judge: Hon. William H. Alsup
                      17       FUNDAMENTAL INNOVATION                           CASE No. 19-cv-03144-WHA (TSH)
                               SYSTEMS INTERNATIONAL
                      18       LLC,
                      19                   Plaintiff,
                               v.
                      20
                               APPLE INC.
                      21                    Defendant.
                      22

                      23   .

                      24

                      25

                      26
                      27

                      28
DLA P IPER LLP (US)
                               WEST\287419524.1
   EAST PAL O AL TO                                                                                          [PROPOSED] ORDER
                                                                      CASE NOS. 3:19-CV-00638-WHA (TSH); 19-CV-03144-WHA (TSH)
                       1            Having considered the unopposed motion of Apple Inc. (“Apple”) for leave to file First

                       2   Amended Answers in Case Nos. 19-cv-00638-WHA (TSH) and 19-cv-03144-WHA (TSH) and

                       3   finding good cause therefore, the Court hereby GRANTS Apple’s motion for leave to file the

                       4   First Amended Answers.

                       5            IT IS SO ORDERED.

                       6

                       7   Dated:         August 14       , 2019

                       8
                                                                        HON. WILLIAM H. ALSUP
                       9                                                United States District Court Judge
                      10

                      11

                      12

                      13

                      14

                      15

                      16

                      17

                      18

                      19

                      20
                      21

                      22

                      23

                      24

                      25

                      26
                      27

                      28
DLA P IPER LLP (US)
   EAST PAL O AL TO
                            WEST\287419524.1                                -2-
                                                                                                          [PROPOSED] ORDER
                                                                   CASE NOS. 3:19-CV-00638-WHA (TSH); 19-CV-03144-WHA (TSH)
